Citation Nr: 0722358	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  96-45 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967, and again from November 1967 to November 1985, 
including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  The Board first 
considered this appeal in September 2003 and remanded the 
matter for additional development of the medical record and 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The appeal is now properly returned to the Board for 
further appellate consideration.

The Board notes that the veteran submitted materials in 
January 2006 regarding a claim of entitlement to a total 
rating.  The veteran also submitted evidence in April 2006 
with respect to a claim of entitlement to service connection 
for a heart disability.  The record reflects that the veteran 
is currently assigned a 100 percent rating based on his 
service-connected lung cancer and, as such, there is no 
pending claim of entitlement to a total rating based on an 
extra-schedular basis.  Additionally, as pointed out in the 
Board's September 2003 remand, the veteran did not perfect 
his appeal of an April 1999 rating decision denying service 
connection for a heart disorder.  Thus, the submission of 
evidence in April 2006 can only be interpreted as a new claim 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have active tuberculosis or any 
disability associated with a positive purified protein 
derivative (PPD) test.

3.  The RO denied entitlement to service connection for a low 
back disability in a July 1986 rating decision.  The veteran 
was notified of this decision and of his appellate rights, 
but did not appeal the denial.

4.  Evidence obtained since the time of the July 1986 denial 
of service connection for a low back disability bears 
directly upon the issue at hand and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  The veteran has a fibromyalgia syndrome that began during 
his period of active service.


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Evidence obtained since the RO denied entitlement to 
service connection for a low back disability is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The claim of entitlement to service connection for a low 
back disability is reopened.  38 U.S.C.A. §§ 1110, 1131, 7105 
(West 2002).

4.  Fibromyalgia syndrome, characterized by low back pain, 
was incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May and September 2004, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims of entitlement to 
service connection for tuberculosis and for entitlement to 
service connection for a low back disability, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
The Board also finds that the veteran is not prejudiced by 
notice errors with respect to his request to reopen his claim 
of entitlement to service connection for a low back 
disability as the claim is reopened.  Furthermore, the RO 
will have an opportunity to fully advise the veteran of his 
rights and responsibilities under the VCAA with respect to 
any downstream issues that may arise as a result of the full 
grant of benefits with respect to the low back claim.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decisions were pending at the 
time the VCAA was enacted and, as such, notice prior to those 
decisions was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, he 
advised VA in January 2007 that he had no additional evidence 
to identify or submit to substantiate his claims.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Tuberculosis

The veteran contends that he was exposed to tuberculosis at 
some point during his active duty service and should be 
compensated because he has a positive PPD test.  He asserts 
that he has experienced night sweats, excessive sweating 
during the day and fatigue as a result of having a positive 
PPD test.  The veteran does not aver that he has ever had 
active tuberculosis.

Medical evidence reflects that the veteran was not found to 
have tuberculosis during his periods of active service.  He 
had a positive PPD test in 1993 when worked up for excessive 
sweating.  There is no evidence of treatment for active 
tuberculosis.

The veteran underwent VA examination in May 1997 and was 
found to have a tuberculosis infection without disease.  The 
examiner reviewed the medical evidence and opined that the 
veteran did not have active pulmonary tuberculosis and had 
never had active tuberculosis.  His night sweats were noted 
to be of an undetermined etiology.

The veteran underwent VA examination by a pulmonary 
specialist in July 2004 and related that he had never been 
treated for active tuberculosis, but had been given some 
medication when first found to have a positive PPD.  The 
veteran asserted that he had begun having night sweats and 
excessive sweating during the day in the early 1980's and had 
continued to experience the sweating since then.  The 
examiner thoroughly reviewed the veteran's massive claims 
folder and medical treatment record and opined that the 
veteran did not have active tuberculosis, had never had 
active tuberculosis and did not have a disability as a result 
of having a positive PPD test.  He stated that tuberculosis 
would not cause sweating for twenty years without other 
symptoms and, if it had been present, it would have either 
resolved or progressed over the years.  The examiner further 
opined that it was highly unlikely that the positive PPD was 
related to the veteran's lung cancer.

Current treatment records show that the veteran is treated 
for lung cancer status-post right upper lobectomy.  He is not 
treated for tuberculosis.  The veteran's medical records do 
not include a diagnosis of active tuberculosis or of a 
disability associated with a positive PPD test.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Absent a disease or injury incurred during 
service, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).

Following a complete review of the record evidence, 
including medical evidence and the veteran's numerous 
statements regarding his belief that he has a disability 
associated with having been exposed to tuberculosis, the 
Board finds that there is no disability for which service 
connection may be awarded.  The veteran is not diagnosed as 
having tuberculosis and never has been.  Although he was 
treated with medication briefly following the initial PPD 
testing in 1993 and believes that he will be treated again 
in the future, the medical evidence does not show the 
presence of actual disability.  

The Board appreciates the veteran's assertions that he 
should be compensated because he required treatment.  Absent 
an actual disability, however, service connection for 
tuberculosis cannot be granted.  In light of the medical 
evidence clearly reflecting that there is no disability and 
that the veteran has never had active tuberculosis, service 
connection must be denied.

Low Back Disability

The veteran avers that he began having back pain during 
service and is now diagnosed as having a fibromyalgia 
syndrome.  He stated in July 2004 that after having been 
advised what type of symptoms were included in the diagnosis 
of fibromyalgia, he believed his low back disability symptoms 
fall squarely in that diagnosis.  The veteran's medical 
record shows a history of complaints consistent with the 
diagnosis of fibromyalgia since the 1970's.

The veteran first requested service connection for a low back 
disability in December 1985.  In July 1986, the RO denied the 
claim, finding that the veteran had a transitional 
lumbosacral vertebra which was a constitutional or 
developmental abnormality and not a disability under VA law.  
The veteran was advised of his appellate rights, but did not 
appeal the decision.  As such, the rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claim for service 
connection for a chronic low back disorder.  The RO reopened 
the veteran's claim, but the Board is still required to 
address the issue of reopening.  See Barnett v. Brown, 83 
F.3d 1380 (1996). 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed prior to August 2001, 
such as this claim, "new and material evidence" is defined 
as evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  With these considerations, the Board must now review 
all of the evidence which has been submitted by the veteran 
or otherwise associated with the claims folder since the last 
final decision.  

The evidence at the time of the 1986 denial of benefits 
included service medical records with complaints of low back 
pain since 1970 without a definitive diagnosis of a low back 
disability.  The veteran was placed on profile in 1975 due to 
low back pain.  He was treated for low back strain, 
costochondritis and mechanical low back pain.  Upon VA 
examination in May 1986, he was not given a specific 
diagnosis of a low back disability.

Since the 1986 denial of benefits, the veteran has continued 
to be treated for low back pain and was ultimately determined 
to have a fibromyalgia syndrome by his local VA's chief of 
rheumatology.  The VA treating rheumatologist reported in an 
undated statement received in January 2006 that the veteran 
had experienced a fibromyalgia syndrome for many years.  He 
noted that it was a generally accepted medical principal that 
the etiology of fibromyalgia was unknown.

Given the evidence as outlined above, the Board finds that 
the evidence obtained since 1986 is both new and material 
because it was not previously before agency decision-makers 
and bears directly upon the issue at hand.  The current 
diagnosis of a disability that is not developmental in nature 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the claim 
is reopened and the Board now turns to the merits of the 
claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

A review of the medical evidence shows that the veteran has 
had complaints of low back pain since 1970.  It was initially 
related to heavy lifting and activities during service and 
medical professionals had difficulty finding the appropriate 
diagnosis.  Post-service treatment records show a continuity 
of symptomatology and a recent diagnosis of fibromyalgia.  
Although the veteran's treating rheumatologist readily 
reports that the etiology of fibromyalgia is unknown as a 
general principle, he stated that the veteran had experienced 
symptoms consistent with the diagnosis for many years.  In 
light of the medical evidence showing continued complaints 
since service and no current medical opinions linking the 
complaints to a developmental disorder, the Board finds that 
the evidence is at least in relative equipoise.  As such, 
when resolving all reasonable doubt in favor of the veteran, 
the Board finds that the veteran has a fibromyalgia syndrome 
that began during his period of active service.  Therefore, 
service connection for fibromyalgia, characterized by low 
back pain, is granted.


ORDER

Service connection for tuberculosis is denied.

New and material evidence having been obtained, the claim of 
entitlement to service connection for a low back disability 
is reopened.

Service connection for fibromyalgia, characterized by low 
back pain, is granted, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


